Citation Nr: 0408084
Decision Date: 03/29/04	Archive Date: 07/21/04

DOCKET NO. 03-12741                         DATE MAR 29 2004

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for prostate cancer.

REPRESENTATION

Veteran represented by:

AMVETS

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (the RO).

Procedural History

The veteran served on active duty in the United States Navy from April 1966 until January 1970. Vietnam service (which will be discussed in much greater detail below) is indicated by the evidence of record.

In March 2002, the RO received the veteran's claim of entitlement to service connection for prostate cancer. The June 2002 rating decision denied the veteran's claim. The veteran disagreed with the June 2002 rating decision and initiated this appeal. The appeal was perfected by the timely submission of the veteran's substantive appeal (VA Form 9) in April 2003.

FINDINGS OF FACT

1. The veteran visited the Republic of Vietnam incident to his active service during the Vietnam era.

2. The veteran has a current diagnosis of prostate cancer.

3. The veteran's prostate cancer is presumed to be etiologically related to his service in Vietnam.

- 2



CONCLUSIONS OF LAW

1. The conditions of the veteran's service meet the requirements for service or visitation in the Republic of Vietnam during the Vietnam War. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2003).

2. The veteran's prostate cancer is presumed to be incurred as a result of the . veteran's exposure to Agent Orange during service. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303,3.307,3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for prostate cancer. In substance, he contends that when his ship, the USS ROBERT L. WILSON, docked in Danang in October 1968 he went ashore into the Republic of Vietnam. He contends that his presumed exposure to Agent Orange while ashore in Vietnam caused his prostate cancer. The RO denied the claim in essence because there was no evidence that the veteran actually visited Vietnam.

In the interest of clarity, the Board will initially discuss whether this case has been properly developed for appellate purposes. The relevant law and regulations and factual background will then be briefly set forth. Finally, the Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102,5103, 5103A, 5107) (West 2002)]. This law eliminated the former statutory requirement that claims be well grounded. Cf 38 U.S.C.A. § 5107(a) (West 1991). The VCAA includes an enhanced duty on the part of V A to notify a claimant as to the information and evidence necessary to

- 3 



substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. Regulations implementing the VCAA have been enacted. See 66 Fed. Reg. 45,620 (Aug. 29,2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the submission of new and material evidence, which are not pertinent here, the VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date. The provisions of the VCAA and the implementing regulations are, accordingly, applicable to this case. See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of this issue has proceeded in accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist. The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence in order to

- 4 



prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, V A is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 51 03 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)
[a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the March 2003 statement of the case (SOC) of the pertinent law and regulations and of the need to submit additional evidence on his claim. More significantly, a letter was sent to the veteran in March 2002 which specifically discussed the pertinent provisions of the VCAA. Crucially, the veteran was informed by means of this letter as to what evidence he was required to provide and what evidence VA would attempt to obtain on his behalf. The letter explained that VA would obtain government records and would make reasonable efforts to help him get other relevant evidence, such as private medical records, employment records, etc., but that he was responsible for providing sufficient information to VA to identify the custodian of any records. The Board notes that even though the letter requested a response within 60 days, it also expressly notified the veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).

The Board notes that the fact that the veteran's claim was adjudicated by the RO in June 2002, prior to the expiration of the one-year period following the March 2002 notification of the veteran of the evidence necessary to substantiate his claim, does

- 5 



not render the RO's notice invalid or inadequate. The recently enacted Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 107, 117 Stat. 2651, - (Dec. 16, 2003) (to be codified at 38 U.S.C. § _, made effective from November 9,2000, specifically addresses this issue and provides that nothing in paragraph (1) of38 U.S.C.A. § 5103 shall be construed to prohibit the Secretary from making a decision on a claim before the expiration of the one-year period referred to in that subsection.

In this case, the letter sent to the veteran expressly notified him that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b). In addition, the notice was sent prior to adjudication of the issue by the RO. Therefore, the Board finds that the veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to assist the veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it. In particular, the RO obtained the veteran's service medical records and private medical records. Since the current existence of prostate cancer is not in dispute and the outcome of this case hinges on whether the veteran visited Vietnam, physical examination of the veteran is not necessary.

- 6 



Additionally, the veteran, in response to his notice that proof of his entry into Vietnam was required to complete his claim contacted the United States Armed Services Center for Research of Unit Records, (USACRUR) as well as the Department of the Navy in an attempt to procure the needed documentation. Based on the responses of those agencies, there is no indication that there exists any further evidence which has a bearing on this case which has not been obtained.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the law. Under these circumstances, the Board can identify no further development that would avail the veteran or aid the Board's inquiry. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Accordingly, the Board will proceed to a decision on the merits.

Relevant Law and Regulations

Service connection  - in general

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered of disease contracted in the line of duty, in active military, naval, or air service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.P.R. § 3.303 (2003.).

For certain: chronic disorders, including cancer, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.P.R. §§ 3.307, 3.309 (2002).

In order to establish service connection for the claimed disorder, there must be
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

- 7 



Presumptive service connection - Agent Orange exposure

A veteran who had active service in the Republic of Vietnam during the Vietnam War period will be presumed to have been exposed to an herbicide agent during that service. 38 U.S.C.A. § 1116(f) (West 2002). When such a veteran develops a disorder listed in 38 C.F.R.§ 3.309(e), which disorders have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service. See 38 C.F.R. §§ 3.307, 3.309(e) (2003). The specified diseases include prostate cancer. 38 C.F.R. § 3.309(e) (2003).

Service in a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam. See V AOPGCPREC 27-97 (O.G.c. Prec. 27-97). However, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.3 13 (a) (2003) .

Factual Background

The veteran served on active duty from April 1966 until January 1970, during the Vietnam era. The veteran's DD 214 indicates service on the USS ROBERT L. WILSON. His decorations include the Vietnam Service Medal and the Vietnam Campaign Medal. A document entitled "Administrative Remarks" and signed by the ship's Executive Officer indicated that the veteran completed a WESTPAC cruise aboard the USS ROBERT L. WILSON and confirmed that "Danang, South Vietnam" was among the ports of call on that cruise.

The USCRUR records associated with the file confirm that the USS ROBERT L. WILSON dropped anchor at Danang Harbor in October 1968. Letters provided by USACRUR and the Department of the Navy state that the movement of individual personnel members off the ship during the period that it was docked in Danang would not have been tracked in the official records.

- 8 



The veteran has asserted that while the USS ROBERT L. WILSON was docked in Danang he went ashore alone to attempt to make a phone call to his family. He reported that he was unable to get through to the United States and that he returned to the ship. The veteran has submitted statements from two other crewmembers regarding the October 1968 arrival of the USS ROBERT L. WILSON in Danang. One of those statements is from a crewmember who asserted that he, too, went onshore in Danang.

Private medical records indicate that the veteran was diagnosed with prostate cancer in 2000 and that he was undergoing treatment for recurrence in March 2002 when he filed this claim.

Analysis

The veteran contends that he has prostate cancer as a result of his in-service exposure to Agent Orange while in Vietnam during the Vietnam Era.

As discussed above, in general, in order for service connection to be granted three elements must be satisfied: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus. See Hickson, 12 Vet. App.at 253.

With respect to element (1), current disability, it is undisputed that the veteran has been diagnosed with prostate cancer and had a subsequent recurrence in March 2002. Element (1) is therefore satisfied.

As for element (2), incurrence of disease or injury in service, the service medical records do not indicate diagnosis or treatment of prostate cancer during service or in the one year § 3.309(a) presumptive period after service. The veteran himself does not contend that such is the case. Evidence of in-service incurrence of disease is therefore lacking.

However, veterans who can prove service in Vietnam are presumed to have suffered Agent Orange exposure, which comprises an in-service injury. See 38 U.S.C.A.

- 9 



§ 1116(f). Thus if the veteran served in Vietnam (to include visitation in the course of his military duties), he is presumed too have suffered an in-service injury sufficient to satisfy element (2). .

The central issue to this claim is whether or not the conditions of the veteran's service constituted service in the Republic of Vietnam as contemplated by the regulations concerning herbicide exposure. The phrase "service in the Republic of Vietnam" is not clearly defined for the purposes of determining whether or not a veteran had service in Vietnam. However, as noted above, service in the waters off Vietnam does not constitute service in Vietnam. See VAOPGCPREC 27-97 (O.G.C. Prec.27-97) The veteran's service in the waters off Vietnam is not disputed.

"Service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam. See 38C.F.R. § 3.313(a). The RO denied the veteran's claim because of . perceived lack of evidence as to this crucial point.

In this case, despite his being awarded the Vietnam Service Medal and the Vietnam Campaign Medal, there is nothing in the official record which indicate that the veteran, who served in a deep water naval vessel, ever set foot in the Republic of Vietnam. However, the records for the veteran's ship, the USS ROBERT L. WILSON show that the ship did drop anchor in Danang harbor. Additionally, both USACRUR and the Department of the Navy have advised that normal record keeping practices do not include the notation of movement of individual crewmembers on and off the ship.

Thus, the records show that the veteran's ship was in Danang harbor, Vietnam but do not show who left the ship and set foot on land. The absence of a record to this effect is in keeping with standard operating procedure and does not disprove the veteran's contention that he went ashore during the USS ROBERT L. WILSON's brief stay in Danang.

The veteran has provided a personal statement and has testified under oath that while the ship was in Danang he went ashore in an attempt to call his family and inquire about his mother, who had been expected to undergo surgery. The veteran

- 10



asserted that independent verification of this is unavailable as he went onshore alone and that his attempted phone call was unsuccessful. To bolster his contention that personnel went onshore, the veteran procured the statement of a fellow crewmember, M.H. M.H. asserted that he personally went onshore in Danang, although he did not corroborate that he saw the veteran go ashore. The veteran testified under oath that he attempted to locate the officer who gave him permission to go ashore and has obtained all of the available records for the USS ROBERT L. WILSON on the day in question.

The Court has held that VA cannot ignore a veteran's testimony simply because the veteran is an interested party. Personal interest may, however, affect the credibility of the evidence. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board has therefore considered the statements and hearing testimony provided by the
veteran.

Although the veteran's statements that he went onshore could obviously be tainted by self-interest, in that the grant of his claim would potentially entail monetary benefits, none of the available evidence is contrary to the veteran's contention that he went ashore that day. It is undisputed that his ship was in Danang harbor. There is no indication that the ship's personnel were not allowed to go ashore. It is plausible that the veteran would have gone ashore with the intent of making a phone call to his family in the United States. Given the technological limitations at the time, it is equally plausible thatthe attempted call (which was evidently done via short-wave operators) would not have been successful and that he returned to the ship after a relatively brief time ashore with no one seeing him and no record being made.

Therefore, based on review of all the evidence of record and resolving all doubt in the veteran's favor, visitation in the Republic of Vietnam is found to have occurred. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003). Agent Orange exposure is thus presumed, satisfying element (2). See 38 C.F.R. §§ 3.307(a)(6)(iii) (2003).

- 11 

Thus, the veteran has been found to have visited the Republic of Vietnam during his Vietnam era service. Additionally, his medical records indicate a diagnosis of prostate cancer. With respect to element (3), medical nexus, prostate cancer is . presumed to be service connected when the veteran has had Agent Orange exposure. See 38 C.F.R. § 3.309(e) (2003). Element (3), medical nexus, has accordingly been satisfied on a presumptive basis.

All three Hickson elements are therefore met. The Board has determined that the evidence supports the grant of service connection for prostate cancer.

ORDER

Service connection for prostate cancer is granted.


Barry F. Bohan
Veterans Law  Judge, Board of Veterans' Appeals

- 12 




